Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Present Application
In view of the Examiner’s Amendment contained herewith, the remaining line of rejection as set forth in the Final Office Action of 18 March 2021 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Jeffrey Schmidt on 12 November 2021.

The application has been amended as follows: in the claims, please amend claim 1 as follows; please cancel claims 6, 8, and 11-17.
(Amended)	A glass article, comprising:
	a first glass layer, wherein the first glass layer is from 100 microns to 125 microns thick;
	a second glass layer disposed adjacent to the first glass layer; and
	an interface slidably coupling the first glass layer to the second glass layer, the interface comprising a thickness of from 2 nm to 500 nm,
	wherein the glass article is characterized by:
	(a) an absence of failure when the article is held at a parallel plate separation distance of 10 mm for 60 minutes at 25ºC and 50% relative humidity; and
.


Reasons for Allowance
Claims 1-5, 7, 9, 10, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  The previously cited reference Zhang, despite being the reference considered most relevant to claim 1, cannot render obvious glass layer thickness of 100 -125 microns as recited.  While other references do teach displays comprising an arrangement of glass layers that are slideable relative to one another is known (see attached PTO-892 form, which cites, inter alia, U.S. 2016/0224066 A1), these references 1) fail to address the claimed thickness of the interface and 2) cannot be reasonably combined with references such as the previously cited Fadeev reference to arrive at claim 1 as amended above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781